Title: From John Adams to the President of Congress, 14 January 1782
From: Adams, John
To: Hanson, John,President of Congress



No. 1.
Amsterdam Jany. 14th 1782
Sir

Having recieved the Advice of several Gentlemen, Members of the States, and also the Opinion of the Duke de la Vauguyon and the Comte de Vergennes, I went to the Hague on Tuesday the 8th. day of this Month, and the next Morning at ten waited on the President of their High Mightinesses, Mr. Van den Sandheuvel of Dort, a City of Holland, to whom I made a verbal Requisition in the following words, the French being the Language of the Court.
“Le quatre de May dernier, j’eus l’honneur d’une Conference avec Monsieur Le President de Leurs Hautes Puissances, dans laquelle, je l’informai d’une Commission que j’avois reçue des Etats Unis d’Amerique, avec plein-pouvoirs et instructions pour proposer et conclure un Traité d’Amitié et de Commerce entre les Etats Unis d’Amerique et les Provinces Unies des Pays Bas.
“Dans la même Conference, j’eus l’honneur de demander une Audience à Leurs Hautes Puissances, afin de pouvoir leur presenter mes Lettres de Creance et plein-pouvoirs.
“Monsieur Le President m’assura, qu’il feroit rapport à Leurs Hautes Puissances de tout ce que je lui avois dit, afin que la chose pût etre transmise aux divers Membres de la Souveraineté de ces Pays, pour etre soumise à leur deliberation et à leur decision.
“Je n’ai pas encore été honoré d’une reponse; et j’ai, par cette raison, l’honneur de m’adresser à vous Monsieur, pour vous demander, comme je demande, une reponse cattégorique, laquelle je puisse transmettre à mon Souverain.”
The President assured me, that he would not fail to make Report to their High Mightinesses. After this, I sent a Servant to the Grand Pensionary Bliswick, to know at what Hour I should have the Hon­or of a little Conversation with him. The Answer returned to me, with the Compliments of the Grand Pensionary, was, that he was sick, unable to attend the Assembly of the States, and to recieve any Visits at home from any body: but if my Business was of a public Nature, I might communicate it to his Secretary, which would be as well as to himself. Upon this I requested Mr. Dumas to call upon the Secretary, and communicate my Intentions to him, which he did.
I went next morning at ten to the Secretary of their High Mightinesses, Mr. Fagel, and communicated to him the Step I had taken the day before, who told me that he had already been informed of it, for that the President, according to his promise had made his Report to their High Mightinesses: that it was true that the Baron de Linden de Hemen had made his Report to their High Mightinesses, on the fourth of last May, of my Proposition to him, and that it had been forthwith taken ad referendum by all the Provinces, but that no Member of the Sovereignty had yet returned any answer at all, either in the affirmative or negative: that my Proposition of yesterday had in like manner been taken ad referendum by all the Provinces, and that it was necessary to wait to see what Answer they would give. The Secretary, who is perfectly well with the Court as his Ancestors and Family have been for a long Course of Years, and who is as complaisant to England as any Man in this Country, recieved me with perfect Politeness, and when I took Leave insisted upon accompanying me through all the Antichambers and long Entries quite to my Chariot Door in the Street, where he waited, until We entered and drove off. After this, I went to the House of Dort, the Pensionary of which City, Mr. Gyselaer, recieved me with Confidence and Affection; told me, that all he could say to me in his public Character was, that he thanked me for the Communication I had made to him, and would communicate it to the Deputation and to the Regency of his City, and that he hoped I should have as friendly an Answer as I desired, for that he personally saw me with great pleasure, and very readily acknowledged my Character and that of my Country.
I went next, at the Hour agreed on, to the House of Haerlem, where I was recieved by the whole Deputation, consisting of two Burgomasters, two Schepins and a Pensionary. Here passed a Scene, which really affected my Sensibility, and gave me great pleasure. The five Gentlemen were all aged and venerable Magistrates, who recieved me with an Affection and Cordiality, which dis­covered in their Air and Countenance the Sincerity and Satisfaction they felt in the Words of their Pensionary when he told me, that they were only Deputies, that by the Constitution of Haerlem like all the others in the Republick, the Sovereignity resided in their Constituents the Regency: that they thanked me for the Communication I had made to them, that they would communicate it to the Regency of their City, and that for themselves they heartily wished it success, for that the United States, as Sufferers for and Defenders of the great Cause of Liberty, might depend upon the Esteem, Affection and Friendship of the City of Haerlem, and that they heartily wished a Connection between the two Republicks, and they congratulated Us on the Capture of Lord Cornwallis, to which We returned to them a Congratulation for the Recapture of St. Eustatia, and took our Leave.
At the House of Leyden We were recieved by the Pensionary, who told Us he had the Orders of his Burgomasters to recieve me, to thank me for the Communication and to promise to communicate it to their Regency.
At the House of Rotterdam We were recieved by the whole Deputation, consisting of two Burgomasters, two Schepins or Judges and the Pensionary. We recieved thanks for the Communication, and a promise to lay it before the Regency. At the House of Gouda and the Brille, the same Reception and the same Answer. At another House, where the Deputies of five small Cities lived together, the same Answer. At the House, where the Deputies of Allimaar and Enkhuisen reside, We were recieved by the whole Deputations, recieved the same Answers with the Addition of Professions of Esteem and Wishes, that in time there might be a closer Connection between the two Nations.
Thus I had been introduced to the Ministers of the Republick, and to the Deputies of all the Cities of Holland except Amsterdam. In my Messages to the Deputations I had followed the Order of the Cities, according to the Rank they held in the Confederation. I had sent to the House of Amsterdam in its Course. The Messenger the first time found only one of the Burgomasters at home, Mr. Rendorp, who returned for Answer that the Gentlemen were not then together, but that they would send me word at what time they would recieve me: but no Answer came for a day or two. I sent again. The Messenger found only the same Burgomaster, who returned the same Answer. On Friday Morning, having no Answer, I sent a third time. The Answer from the same Burgomaster was, that the Gentlemen were then setting off for Amsterdam, being obliged to return upon business, and could not then see me, but would send me word. Upon this I concluded to return to Amsterdam too, and to make the Communication there in writing to the Regency: but reflecting that this Step would occasion much Speculation and many Reflections upon Amsterdam, I desired Mr. Dumas to wait on Mr. Vischer, the Pensionary, who remained in Town, and consult with him. The Result was, that I made my Visit to the House of Amsterdam, and made the Communication to Mr. Vischer, who recieved me like a worthy Minister of the great City.
It may not be amiss to conclude this Letter by observing, that every City is considered as an independent Republick. The Burgomasters have the Administration of the Executive like little Kings. There is in the great Council, consisting of the Burgomasters and Councillors, a limited legislative Authority. The Schepins are the Judges. The Deputies are appointed by the Regency, which consist of the Burgomasters, Councillors and Schepins; and in the large Cities, the Deputies consist of two Burgomasters, two Schepins or Councillors, and one Pensionary. The Pensionary is the Secretary of State, or the Minister of the City. The Pensionaries are generally the Speakers upon all Occasions, even in the Assembly of the States of the Province.
These Operations at the Hague have been recieved by the Public with great appearance of Approbation and Pleasure, and the Gazettes and Pamphlets universally cry against the Mediation of Russia, and for an immediate Alliance with France and America. But the Leaders of the Republick, those of them I mean who are well intentioned, wish to have the two Negotiations, that for Peace under the Mediation of Russia, and that for an Alliance with France, Spain and America, laid before the States and the Publick together, not so much with an Expectation of accomplishing speedily an Alliance with Bourbon and America as with a hope of checking the English Party, and preventing them from accepting a Peace with England, or the Mediation of Russia to that End upon dangerous or dishonorable Terms.
If it was in any other Country, I should conclude from all Appearances, that an Alliance with America and France at least would be finished in a few Weeks: but I have been long enough here to know the Nation better. The Constitution of Government is so compli­cated and whimsical a thing, and the Temper and Character of the Nation so peculiar, that this is considered every where as the most difficult Embassy in Europe. But at present it is more so than ever: the Nation is more divided than usual, and they are afraid of every Body—afraid of France, afraid of America, England, Russia and the Northern Powers, and above all of the Emperor, who is taking Measures that will infallibly ruin the Commerce of this Country, if they do not soon change their Conduct.

I have the honor to be, with the greatest Respect, Sir, your most obedient and most humble Servant.
John Adams

